This is a pro se appeal from a district court order denying a petition for a writ of habeas corpus challenging the revocation of parole.1 First Judicial District Court, Carson City; James Todd Russell, Judge.
Appellant claims that his parole revocation hearing violated due process. We conclude that the district court did not err in determining that appellant failed to demonstrate a due process violation as appellant received written notice of the alleged parole violations, appellant was provided 11 opportunities to attend the parole revocation hearing and he refused to attend, there is no allegation that the parole hearing officers were not neutral and detached, the Parole Board provided a written statement of the evidence relied upon and the reasons for revoking parole, and appellant did not request the appointment of counsel. See Morrissey v. Brewer , 408 U.S. 471, 488 (1972) (setting forth minimal due process for a parole revocation hearing); see also Gagnon v. Scarpelli , 411 U.S. 778, 790-91 (1973) (recognizing that whether counsel is required for a parole revocation proceeding would be decided on a case-by-case basis). Accordingly, we
ORDER the judgment of the district court AFFIRMED.

Having considered the pro se brief filed by appellant, we conclude that a response from the State is not necessary. NRAP 46A(c). This appeal therefore has been submitted for decision based on the pro se brief and the record. See NRAP 34(f)(3).